Title: Nathaniel Pendleton to William P. Van Ness, [15 July 1804]
From: Pendleton, Nathaniel
To: Van Ness, William P.



[New York, July 15, 1804]Sunday evening Nine O Clock
Sir

Having thought it expedient on consideration to make a small addition to the statement which I had the honor of communicating to you on Friday last, I wished to have given you an opportunity of seeing it previous to its publication; and for that purpose I called at your house in town this evening supposing you had been prevented from calling upon me at five oClock this afternoon according to appointment. I judge it proper that the publication should appear in the afternoon’s paper of tomorrow. I hope therefore it will be convenient for you to call upon me at an early hour tomorrow morning, that you may have an opportunity of pointing out any inaccuracy if there should be any. It may be proper to apprise you that my friends concur with me in opinion that the publication should not be delayed.
I have the honor to be Sir   Your most Obedient servt.

Nathl: Pendleton
William P. Van Ness Esqr.

